DETAILED ACTION
The instant application having Application No. 17/229,756 filed on 04/13/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-16 and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel Corporation: (“UE-to-UE CLI measurement and reporting”; R1-1900489; 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901; January 21st – January 25th, 2019; Taipei, China; hereinafter NPL).
Regarding claim 1, NPL discloses “a method of wireless communication performed by a first user equipment (UE), comprising: receiving, from a base station, a first reference signal measurement configuration comprising first quasi-co-location (QCL) information for a first serving reception beam;” as [(Page 3, Section 3.3), UE could be configured with one or more CLI-RS resource sets. Each CLI-RS resource set could contain one or more CLI-RS resources. A CLI-RS resource could have the following fields: ID… configure a CLI-RS resource with a RX spatial relationship, i.e., a TCI-state, to inform UE which receive beam it could use to measure the RSSI/RSRP of the corresponding CLI-RS] “measuring a first sounding reference signal (SRS) received from a second UE neighboring the first UE on the first serving reception beam;” [(Page 3, Section 3.2), Use SRS for L3 UE-to-UE measurement… Current SRS configuration framework can be reused for CLI-RS configuration.] “determining a cross-link interference (CLI) metric based on at least the measurement of the first SRS;” [(Page 3, Section 3.2), SRS is also more flexible in term of beam management, since different SRS can be associated with different transmit beams, enabling per-beam CLI measurement at a UE]…. (Page 3, Section 3.3), Each CLI-RS resource set could contain one or more CLI-RS resources. A CLI-RS resource could have the following fields: ID… configure a CLI-RS resource with a RX spatial relationship, i.e., a TCI-state, to inform UE which receive beam it could use to measure the RSSI/RSRP of the corresponding CLI-RS….] “and transmitting, to the base station, a CLI measurement report comprising the first QCL information and the CLI metric” [(Page 3, Section 3.3), UE can be configured to report CLI measurement for each CLI-RS resource sets. If each CLI-RS resource set is associated with a neighboring UE, then it enables per-UE CLI measurement and reporting, as shown in Figure 3(a). If each CLI-RS resource set is associated with a CLI-RS transmission beam, then it enables per-beam CLI measurement and reporting, as shown in Figure 3(b). (Page 4, Section 3.3), Option 1: UE reports the maximum CLI value of the configured resource sets - Option 2: UE reports the linear average of CLI values - Option 3: UE reports the minimum CLI value of the configured resource sets, and UE also reports the corresponding resource set ID. Note: It is noted that each CLI-RS resource has an ID and is configured with a QCL relationship (given by TCI-State). As it can be understood from the above citations the UE not only reports a CLI measurement comprising the CLI metric (Options 1-3), but also the first QCL information, denoted by the feedback resource set ID, linked to the TCI-state].
Regarding claim 2, NPL discloses “wherein the CLI metric comprises one or both of an SRS-reference signal received power (SRS-RSRP) or a CLI-received signal strength indicator (CLI-RSSI)” as [(Page 1, Section 1), Specify cross-link interference measurement and reporting at a UE (e.g., CLI-RSSI and/or CLI-RSRP)].
Regarding claim 3, NPL discloses “wherein the CLI measurement report comprises a layer 1 (L1) CLI measurement report or a layer 3 (L3) CLI measurement report” as [(Page 1, Section 2), Layer-3 measurement can be used to capture the long-term CLI profile at a UE. Layer-1 measurement can be used to reflect the instantaneous CLI level… (Page 3, Section 3.3), L3 CLI Measurement and reporting configuration].
Regarding claim 9, NPL discloses “further comprising receiving a plurality of reference signal measurement configurations,” as [(Page 4, Section 3.3), UE can be configured to report CLI measurement on a group of CLI-RS resource sets. For example, UE is configured to report CLI measurement based on resource set 1 and 2 in Figure 3(b) as an overall CLI measurement for the neighboring UE1.] “each reference signal measurement configuration of the plurality of reference signal measurement configurations corresponds to a different respective sounding reference signal (SRS) resource of a plurality of SRS resources,” [(Page 3, Section 3.2), SRS has sufficient flexibility in terms of resource configuration. SRS is also more flexible in term of beam management, since different SRS can be associated with different transmit beams, enabling per-beam CLI measurement at a UE.] “the plurality of SRS resources comprising the first SRS resource,” [(Page 3, Section 3.2), Use SRS for L3 UE-to-UE measurement… Current SRS configuration framework can be reused for CLI-RS configuration] “and the plurality of reference signal measurement configurations comprising the first reference signal measurement configuration” [(Page 3, Section 3.2), Current SRS configuration framework can be reused for CLI-RS configuration. Both single-port and multi-port CLI-RS can be considered for L3 measurement, however single-port measurement is more desirable for a long-term measurement from complexity consideration. Rel-15 NR supports maximum 4 ports for both SRS and UL-DMRS].
Regarding claim 10, NPL discloses “further measuring the first SRS comprises measuring the first SRS in an active bandwidth part in a connected mode” as [(Page 2, Section 3.1), CLI measurement time resources and measurement bandwidth…. (Page 3, Section 3.2), Use SRS for L3 UE-to-UE measurement].
Regarding claim 11, NPL discloses “wherein the first reference signal measurement configuration comprises a SRS-reference signal received power (SRS-RSRP) measurement configuration resource for the first serving reception beam” as [(Page 3, Section 3.2), Use SRS for L3 UE-to-UE measurement… Current SRS configuration framework can be reused for CLI-RS configuration…. (Page 3, Section 3.3), a TCI-state, to inform UE which receive beam it could use to measure the RSSI/RSRP of the corresponding CLI-RS].
Regarding claim 12, NPL discloses “wherein the first UE experiences CLI from uplink transmissions of the second UE” as [(Page 1, Section 2), UE-to-UE measurement and reporting mechanisms].
Regarding claim 13, NPL discloses “further comprising transmitting the CLI measurement report in response to a trigger” as [(Page 3, Section 3.3), UE can be configured to report CLI measurement for each CLI-RS resource sets. If each CLI-RS resource set is associated with a neighboring UE, then it enables per-UE CLI measurement and reporting, as shown in Figure 3(a). If each CLI-RS resource set is associated with a CLI-RS transmission beam, then it enables per-beam CLI measurement and reporting, as shown in Figure 3(b).].
Regarding claim 14, NPL discloses “further comprising transmitting the CLI measurement report based on a configured periodicity” as [(Page 3, Section 3.3), UE could be configured with one or more CLI-RS resource sets. Each CLI-RS resource set could contain one or more CLI-RS resources. A CLI-RS resource could have the following fields: ID, CLI-RS resource mapping, CLI-RS sequence index, measurement frequency band, periodicity, offset, etc.].
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 16, NPL discloses “a method of wireless communication, by a base station,” as [(See Figures 3(a) and 3(b))] “comprising: transmitting, to a first user equipment (UE), a first reference signal measurement configuration for a first sounding reference signal (SRS) resource, the first reference signal measurement configuration comprising first quasi-co-location (QCL) information for a first serving reception beam;” as [(Page 3, Section 3.3), UE could be configured with one or more CLI-RS resource sets. Each CLI-RS resource set could contain one or more CLI-RS resources. A CLI-RS resource could have the following fields: ID… configure a CLI-RS resource with a RX spatial relationship, i.e., a TCI-state, to inform UE which receive beam it could use to measure the RSSI/RSRP of the corresponding CLI-RS] “and receiving, from the first UE, a cross-link interference (CLI) measurement report comprising a CLI metric and the first QCL information,” [(Page 3, Section 3.3), UE can be configured to report CLI measurement for each CLI-RS resource sets. If each CLI-RS resource set is associated with a neighboring UE, then it enables per-UE CLI measurement and reporting, as shown in Figure 3(a). If each CLI-RS resource set is associated with a CLI-RS transmission beam, then it enables per-beam CLI measurement and reporting, as shown in Figure 3(b). (Page 4, Section 3.3), Option 1: UE reports the maximum CLI value of the configured resource sets - Option 2: UE reports the linear average of CLI values - Option 3: UE reports the minimum CLI value of the configured resource sets, and UE also reports the corresponding resource set ID. Note: It is noted that each CLI-RS resource has an ID and is configured with a QCL relationship (given by TCI-State). As it can be understood from the above citations the UE not only reports a CLI measurement comprising the CLI metric (Options 1-3), but also the first QCL information, denoted by the feedback resource set ID, linked to the TCI-state] “the CLI metric based on an SRS measurement of the first serving reception beam” [(Page 3, Section 3.2), SRS is also more flexible in term of beam management, since different SRS can be associated with different transmit beams, enabling per-beam CLI measurement at a UE].
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 12.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Guan et al. (Pub # US 2021/0289485 A1, hereinafter Guan).
Regarding claim 4, NPL teaches “the method further comprises: measuring a plurality of SRSs,” as [(Page 3, Section 3.2), Use SRS for L3 UE-to-UE measurement] “each SRS of the plurality of SRSs received on different respective serving reception beam of the plurality of serving reception beams;” [(Page 3, Section 3.2), SRS is also more flexible in term of beam management, since different SRS can be associated with different transmit beams, enabling per-beam CLI measurement at a UE.] “and determining a plurality of CLI metrics based on the measurements of the plurality of SRSs,” [(Page 3, Section 3.2), SRS has sufficient flexibility in terms of resource configuration…. SRS is a better choice as the CLI-RS for L3 measurement than UL-DMRS] “each CLI metric of the plurality of CLI metrics corresponding to a different respective SRS of the plurality of SRSs” [(Page 3, Section 3.2), Current SRS configuration framework can be reused for CLI-RS configuration. Both single-port and multi-port CLI-RS can be considered for L3 measurement, however single-port measurement is more desirable for a long-term measurement from complexity consideration. Rel-15 NR supports maximum 4 ports for both SRS and UL-DMRS].
However, NPL does not specifically disclose wherein the first reference signal measurement configuration further comprises a plurality of QCL information, each QCL information of the plurality of QCL information corresponding to a different respective serving reception beam of a plurality of serving reception beams.
In an analogous art, Guan teaches “wherein the first reference signal measurement configuration further comprises a plurality of QCL information, each QCL information of the plurality of QCL information corresponding to a different respective serving reception beam of a plurality of serving reception beams” as [(Para. 0074), The QCL information may be a specific parameter, or may be a QCL type. Different QCL types include different parameters….. (Para. 0215), To achieve behavior consistency between the network device and the terminal, the network device sends the beam configuration information to the terminal, and the beam configuration information is specifically used to configure, for the terminal, a beam used to transmit the signal. In a specific implementation, the network device may indicate a transmission configuration index (TCI) to the terminal by using a TCI bit, the TC bit corresponds to a TCI state, and the TCI state corresponds to a quasi co-location (QCL) relationship between one or more reference signals and a data channel reference signal. One TCI state corresponds to a beam for transmitting the signal. In this embodiment, signaling for sending the beam configuration information is referred to as activation signaling].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in NPL for performing an effective beam alignment technique as taught by Guan to avoid a problem that a mismatch may be caused between a transmit end and a receive end in terms of a validation time of the beam configuration information, thereby obtaining relatively good signal quality [Guan: Para. 0272].
Regarding claim 5, NPL teaches “each one of the first set of serving reception beams associated with a highest metric value from the plurality of CLI metrics, and each one of the second set of serving reception beams associated with a lowest metric value from the plurality of CLI metrics” as [(Page 3, Section 3.2), SRS is also more flexible in term of beam management, since different SRS can be associated with different transmit beams, enabling per-beam CLI measurement at a UE.].
However, NPL does not specifically disclose wherein the CLI measurement report further comprises a set of QCL information, each QCL information of the set of QCL information corresponding to a different respective reception beam of a set of serving reception beams comprising one or both of a first set of serving reception beams from the plurality of serving reception beams or a second set of serving reception beams from the plurality of serving reception beams.
In an analogous art, Guan teaches “wherein the CLI measurement report further comprises a set of QCL information,” as [(Para. 0061), The other information may be, for example, quasi co-location (QCL) information of the beam. QCL is used to indicate that there is one or more same or similar communication features between a plurality of resources. Generally, different network devices have different channel large-scale information.] “each QCL information of the set of QCL information corresponding to a different respective reception beam of a set of serving reception beams comprising one or both of a first set of serving reception beams from the plurality of serving reception beams or a second set of serving reception beams from the plurality of serving reception beams” [(Para. 0254), The MAC-CE activation signaling in this embodiment of this application is signaling used by the network device to select, for the terminal for various physical channels/signals, a particular beam, QCL relationship, or spatial relation from the plurality of possible beams. QCL relationships, or spatial relations that are configured in step 601].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in NPL for performing an effective beam alignment technique as taught by Guan to avoid a problem that a mismatch may be caused between a transmit end and a receive end in terms of a validation time of the beam configuration information, thereby obtaining relatively good signal quality [Guan: Para. 0272].
Regarding claim 6, the combination of NPL and Guan, specifically NPL teaches “wherein the CLI metric comprises at least one of an average value, a minimum value, or a maximum value determined from the plurality of CLI metrics” as [(Page 4, Section 3.3), Option 1: UE reports the maximum CLI value of the configured resource sets…. Option 2: UE reports the linear average of CLI values…. UE reports the minimum CLI value]. 
Regarding claim 7, the combination of NPL and Guan, specifically Guan teaches “wherein the plurality of serving reception beams are preconfigured” as [(Para. 0100), The beam that is used last time, a wide beam, or a pre-defined fallback beam is used when a TCI table is configured by using the higher layer signaling and there is an explicit TCI indication].
Regarding claim 17, the combination of NPL and Guan, specifically Guan teaches “wherein the first reference signal measurement configuration comprises a plurality of QCL information, each QCL information of the plurality of QCL information corresponds to a different respective serving reception beam of a plurality of serving reception beams,” as [(Para. 0074), The QCL information may be a specific parameter, or may be a QCL type. Different QCL types include different parameters….. (Para. 0215), To achieve behavior consistency between the network device and the terminal, the network device sends the beam configuration information to the terminal, and the beam configuration information is specifically used to configure, for the terminal, a beam used to transmit the signal. In a specific implementation, the network device may indicate a transmission configuration index (TCI) to the terminal by using a TCI bit, the TC bit corresponds to a TCI state, and the TCI state corresponds to a quasi co-location (QCL) relationship between one or more reference signals and a data channel reference signal. One TCI state corresponds to a beam for transmitting the signal. In this embodiment, signaling for sending the beam configuration information is referred to as activation signaling] “and the plurality of QCL information comprises the first QCL information” [(Para. 0074), The QCL information may be a specific parameter, or may be a QCL type. Different QCL types include different parameters].
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 19, the combination of NPL and Guan, specifically NPL teaches “wherein each CLI metric of the plurality of CLI metrics is based on an SRS measurement of a different respective serving reception beam of the plurality of serving reception beams” as [(Page 3, Section 3.2), SRS is also more flexible in term of beam management, since different SRS can be associated with different transmit beams, enabling per-beam CLI measurement at a UE.].
Regarding claim 20, the combination of NPL and Guan, specifically NPL teaches “wherein the CLI metric comprises at least one of an average value, a minimum value, or a maximum value for a set of CLI metrics for the plurality of serving reception beams” as [(Page 4, Section 3.3), Option 1: UE reports the maximum CLI value of the configured resource sets…. Option 2: UE reports the linear average of CLI values…. UE reports the minimum CLI value].
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of NPL in view of Kakishima et al. (WO 2020065891 A1 hereinafter Kakishima).
Regarding claim 8, NPL does not specifically disclose wherein the QCL information comprises a QCL source and a QCL type.
In an analogous art, Kakishima teaches “wherein the QCL information comprises a QCL source and a QCL type” as [(Page 4), TCI state may define two source RSs and their respective QCL types].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in NPL to provide an effective technique as taught by Kakishima to allow a user apparatus to select an appropriate reference signal and execute communication in direct communication between terminals [Kakishima: Page 2].
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463